     Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 1 of 20




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


PharmacyChecker.com LLC,                             Civil Action No. 7:19-cv-07577-KMK

                          Plaintiff,                 [Proposed] Stipulated Protective
                                                     Order Governing the Production
               vs.
                                                     and Exchange of Confidential
                                                     Information
National Association of Boards of
Pharmacy et al.,                                     Judge Kenneth M. Karas
                                                     Magistrate Judge Paul E. Davison
                          Defendants.


      STIPULATED [PROPOSED] ORDER ESTABLISHING DOCUMENT AND
     ELECTRONICALLY STORED INFORMATION PRODUCTION PROTOCOL

       Plaintiff PharmacyChecker.com LLC (“Plaintiff”), and Defendants National Association

of Board of Pharmacy, Alliance for Safe Online Pharmacies, Center for Safe Internet Pharmacies

Ltd., and Partnership for Safe Medicines, Inc. (collectively, “Defendants”) (altogether, “Parties,”

and each individually a “Party”), by and through their attorneys, have stipulated and agreed to the

entry of a Stipulated Order Establishing Document and Electronically Stored Information

Production Protocol (the “Protocol” or “Order”) governing the discovery, collection, and

production of documents, including electronically stored information (“ESI”), in response to

discovery requests (“Discoverable Information”) in the above-captioned litigation (the “Action”).

       The Parties anticipate engaging in discovery proceedings in the Action, and their counsel

have engaged in substantive discussions regarding the discovery of documents and ESI. The

Parties mutually seek to reduce the time, expense, and other burdens of discovery of hard copy

documents and ESI, and to better define the scope of their obligations with respect to producing

such information and materials. This Protocol does not prevent the Parties from negotiating

additional agreements regarding discovery as may be necessary in the course of the Action. This


                                                1
     Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 2 of 20




Protocol is not intended to expand any document storage, preservation, or production requirement

beyond those imposed by the Federal Rules of Civil Procedure or to limit any protections otherwise

available to a Party under the common law, the Federal Rules of Civil Procedure, or the Federal

Rules of Evidence.

       The Court, having reviewed the agreement and stipulations of the Parties, finds that good

cause supports the entry of this Protocol.

       Accordingly, pursuant to Rule 26 of the Federal Rules of Civil Procedure, it is hereby

ORDERED that all the discovery, collection, and production of documents or ESI in the Action

shall be subject to the terms and provisions set forth below.

I.     GENERAL PROVISIONS

       1.      Discoverability and Admissibility. Nothing in this Protocol shall be construed to

affect the admissibility of Discoverable Information. All objections to the discoverability or

admissibility are preserved and may be asserted at any time.

       2.      Meet and Confer.        The Parties agree to meet and confer regarding any

disagreements that arise as a result of the implementation of this Protocol or other discovery-

related matters. To the extent a Party that is producing Discoverable Information (a “Producing

Party”) reasonably expects production of specific paper documents or ESI will be impractical or

unduly burdensome, the Parties will meet and confer in good faith to attempt to agree on an

acceptable format for production pursuant to Rules 26 and 34 of the Federal Rules of Civil

Procedure. This Protocol is not intended to expand the Parties’ obligations under Rules 1, 26, and

34 of the Federal Rules of Civil Procedure.

       3.      Modification. This Protocol may be modified or amended either by written

agreement of the Parties submitted to the Court for approval or by order of the Court. Any practice


                                                                                                 2
      Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 3 of 20




or procedure set forth herein may be varied by agreement of the Parties, which will be confirmed

in writing.

II.    SCOPE & PRESERVATION

       1.      General. The procedures and protocols outlined herein govern the production of

Discoverable Information by all Parties to these Actions, whether they currently are involved or

become so in the future. The Parties will take reasonable steps to comply with this agreed-upon

Protocol for the production of Discoverable Information.

       2.      ESI. Shall mean any electronically stored information, including but not limited

to: email; word-processing documents; spreadsheets; electronic slide presentations; databases; and

other reasonably accessible structured or unstructured data reasonably anticipated to be subject to

discovery pursuant to the Federal Rules of Civil Procedure.

       3.      Preservation and Not Reasonably Accessible ESI. The Parties agree that the

circumstances of the Action do not warrant the preservation, collection, review, production, or

identification on a privilege log of ESI that is not reasonably accessible. For purposes of this

Paragraph, the Parties agree that the following categories of ESI are presumed not reasonably

accessible; a Party may rebut this production via a specific request if that Party can demonstrate

good cause:

               a.     Data stored in a backup system for the purpose of system recovery or

       information recovery, including but not limited to: disaster recovery backup tapes and

       media; continuity of operations systems; and data or system mirrors or shadows.

               b.     Voicemail recordings to the extent not subject to the provisions of this

       Protocol concerning embedded objects (e.g., a voicemail recording embedded in or

       attached to an email).


                                                                                                 3
     Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 4 of 20




               c.       Mobile devices and ESI stored on mobile devices, including smart phones

       or tablets, to the extent data stored on such mobile devices is available from other

       reasonably accessible electronic sources, such as an email server, system, or application

       that operates commercially accepted back-up or synchronization technology.

               d.       Data that is not synchronized is not reasonably accessible ESI. Any data

       remaining from systems no longer in use that is unintelligible to and inaccessible by the

       systems currently in use.

               e.       Data deleted, erased, or overwritten in the ordinary course of business,

       whether fragmented or whole, before the time a preservation obligation in this matter came

       into effect. .

               f.       Online access data such as temporary internet files, history, cache, and

       cookies.

               g.       Corrupted data or otherwise inaccessible files that cannot be recovered by

       the systems currently in use.

               h.       Data stored in random access memory, cache memory, or in temporary or

       cache files, including internet history, web browser cache, and cookie files, wherever

       located.

               i.       Encrypted data/password protected files, where the key or password cannot

       be ascertained absent extraordinary efforts. At a minimum, a Party must attempt to retrieve

       the necessary key or password from current employees and former employees whose

       contact information is available to the Party.

Nothing in this Protocol prevents any Party from asserting, in accordance with the Federal Rules

of Civil Procedure, that other categories of ESI are not reasonably accessible within the meaning


                                                                                                4
       Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 5 of 20




of Rule 26(b)(2)(B) of the Federal Rules of Civil Procedure.

        4.     Identification of Collection Sources. The Parties shall meet and confer regarding:

(a) the identity and/or role of custodians possessing relevant information from whom documents

will be collected and produced; (b) relevant data sources, including custodial, non-custodial, and

third-party documents; and (c) any applicable and appropriate timeframes for the collection,

review, and production of documents.

        5.     Search Methodology. The Parties will confer regarding search methodologies,

search terms, date restrictions and custodian restrictions. Before implementing any search based

on key word search terms, the Requesting Party will provide a list of proposed search terms to the

Producing Party and the Parties will discuss those terms and any additional terms, or other

requested changes, proposed by the Producing Party.

        6.     Use of technology assisted review (“TAR”) or similar technologies. The

parties agree to meet and confer concerning any proposal to use technologies to reduce the

number of documents to be reviewed or produced. Without otherwise limiting any party’s rights

under this Order, in the event of disagreement over any TAR method that a responding party

intends to use, the requesting parties shall have the right, within 10 business days of the

conclusion of meet and confers, to seek an Order from the Court addressing its concerns about

the intended method.



III.    FILTERING ESI

        1.     De-duplication. A Producing Party will make reasonable efforts to de-duplicate

identical ESI across its own productions, as follows:

               a.      Electronic Documents that Are Not Email. Duplicate non-email electronic


                                                                                                5
     Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 6 of 20




       documents (such as Microsoft Word documents) may be identified based upon a

       commercially accepted method (e.g., MD5 or SHA-1 hash values) for binary file content.

       All electronic documents bearing an identical value are a duplicate group. The Producing

       Party may produce only one document image or native file for duplicate ESI documents

       for each member of the duplicate group, however, the Producing Party will identify the

       additional custodian(s) (i.e., All Custodians metadata field set forth in Paragraph IV.9

       below, and based upon custodians agreed) for duplicate documents not produced to the

       extent such information can be automatically populated by the processing of the

       documents.

               b.      Email. Duplicate email or other messaging files may be identified based

       upon a commercially accepted method (e.g., MD5 hash values) generated for the entire

       email family. Email families bearing an identical value are considered a duplicate group.

       The Producing Party may produce only one document image or native file for duplicate

       ESI documents for each member of the duplicate group; however, in the event that email

       is collected from a custodial source the Producing Party will identify each custodian(s)

       (i.e., All Custodians metadata field set forth in Paragraph IV.9 below, and based upon

       custodians agreed) from whom the duplicate email was collected, provided that such

       information can be automatically populated with industry standard ESI processing tools.

               c.      A Party may apply commercially accepted “email thread suppression”

       techniques and/or “near-duplicate de-duplication” software in producing ESI in order to

       limit the scope of the ESI undergoing review and/or production..

       2.      De-NISTing.      ESI collections will be De-NISTed, removing commercially

available operating system and application file information contained on the current NIST file list.


                                                                                                  6
      Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 7 of 20




       3.      Zero-byte Files. The Parties shall filter out files identified as zero bytes in size

and any logo files.

       4.       Embedded Objects. Embedded objects or files such as Excel spreadsheets, Word

documents, or audio and video files, shall be extracted and searched consistent with its category

of ESI. Non-substantive embedded files, such as MS Office embedded images, Email in-line

images (logos, etc.), need not be extracted. All embedded files produced under this procedure shall

be produced subject to the same requirements set forth in this Protocol. For production purposes,

embedded files shall be identified as attachments to the parent document in which the file was

embedded, and load files for such embedded files shall refer to the parent document in which the

file was embedded.

IV.    PRODUCTION FORMAT

       1.      TIFF/Native File Format Production.           The default production format for

unstructured discoverable ESI will be black-and-white Group IV single-page TIFF (300 DPI) with

document-level extracted text files or Optical Character Recognition (“OCR”) text files (for

redacted records) and a standard delimited .DAT file containing document-level text files and the

agreed upon meta-data fields. Further:

               a.     ESI will be produced in “last saved” or “last modified” format consistent

       with and without limiting other provisions in this Order or the parties ' discovery requests.

               b.     If a color image is produced in black and white, a Party may request the

       Producing Party produce the file in color or original native file to the extent color would

       assist in the interpretation and understanding of the document. The Parties agree that they

       shall not unreasonably withhold production of any document in color or as a native format

       where color is needed for interpretation of that document, to the extent the source document


                                                                                                  7
     Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 8 of 20




       is reasonably accessible.

               c.      All ESI whose native format is that of a spreadsheet (e.g., Microsoft Excel),

       presentation formats (e.g., PowerPoint), audio files, video files and other types of ESI that

       cannot be accurately converted to TIFF images shall be produced with a single-page

       placeholder (Group IV .tiff image) stating “Document Produced Natively” and shall be

       produced in its original native format.

               d.      A Producing Party retains the option to instead produce ESI in native

       formats.



       2.      Document Text.       For documents that were originally created and stored as

electronic files and which do not have redactions, where reasonably available, the Producing Party

will produce the extracted full text (not OCR) from the body of each document in individual

document-level TXT files. OCR text will be provided for documents without available extracted

text (e.g., non-searchable PDFs). Image cross-reference files will also be produced whether the

text is extracted or OCR. For documents that were originally stored as electronic files and which

have redactions, the OCR text from the redacted image(s) associated with each document will be

produced, in individual document-level TXT files. “TEXT” folder directories will group 1,000

document text files each, separate from image directories.

       3.      Database Production. The Parties shall meet and confer on the identity of any

databases and/or files created in proprietary applications (e.g., structured data), and the format in

which responsive data should be produced from those systems (e.g., export to Microsoft Access

or SQL).

       4.      Numbering/Endorsement. All produced Discoverable Information will have a


                                                                                                   8
     Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 9 of 20




unique Control Identification Number or bates number assigned, regardless of the format of the

Discoverable Information, and the file produced will be named with the unique identifier. For

Discoverable Information produced in TIFF image format, each TIFF image will have a legible,

unique page identifier electronically endorsed onto the image at a location that does not obliterate

or obscure any information from the source document. A Producing Party should use a consistent

format for the bates numbers it uses across its productions. Separate folders will not be created for

each document. Further:

               a.      In the case of materials deemed confidential in accordance with any

       applicable federal, state, or common law, and/or designated as such pursuant to the

       stipulated Protective Order that the Parties intend to file with the Court in the Action, such

       materials should be marked in accordance with the stipulated Protective Order. Each

       responsive document produced in native format will have any confidentiality designation

       identified in the filename of the native file, or indicated on its corresponding TIFF

       placeholder.

               b.      The Parties agree to meet and confer if there are any disputes regarding the

       specific details of numbering and endorsement format.

       5.      Scanned Documents & Hard Copies. The Parties agree that paper documents

that contain Discoverable Information may be scanned and produced in an imaged format set forth

in Paragraph IV.1 above. Further:

               a.      When scanning paper documents, the Parties shall undertake reasonable

       efforts to ensure that distinct documents are not merged into a single record, and single

       documents are not split into multiple records (i.e., the Parties shall attempt to logically

       unitize scanned hard copy documents) and be produced in the order in which they are kept


                                                                                                   9
    Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 10 of 20




       in the usual course of business.

              b.      All pages now stapled or fastened together shall be scanned with all

       attachments currently or previously appended to each document, regardless of whether

       such attachments themselves would be independently responsive.

              c.      The Producing Party agrees to produce every copy of a document on which

       there appears to be a notation or marking of any sort (including but not limited to affixed

       sticky notes which will also be imaged and produced) not appearing on any other copy or

       any copy containing different attachments from any other copy, provided that such notation

       is in any way relevant to the subject matter of this lawsuit.

              d.      Consistent with Federal Rules of Civil Procedure 26 and 34, a Producing

       Party may make hard copy records available to a Requesting Party for inspection and

       copying. In such instances, the Parties shall meet and confer regarding the time, location,

       and other considerations with respect to the inspection and copying.

       6.     Native Files. The Parties agree that the default production format for unstructured

discoverable ESI is the imaged format set forth in Paragraph IV.1 above. Subsequent to the

production of image formats, the Requesting Party may within a reasonable time and upon a

showing of particularized need, request from the Producing Party that certain imaged files be

produced in native format according to the following protocol:

              a.      The Requesting Party shall provide a list of bates numbers of the imaged

       documents sought to be produced in native file format. The Requesting Party also shall

       provide the reasons for the request.

              b.      The Producing Party shall either agree and produce the native files, or object

       to the demand for any particular file as unreasonable as follows:


                                                                                                10
    Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 11 of 20




                       i.      Within ten (10) calendar days, or such time to which the Parties

               agree, the Producing Party will respond in writing, either agreeing to produce the

               requested documents or setting forth its reason for objection to the production of

               the requested native format files.

                       ii.     If the Producing Party agrees to the request, the production shall be

               made within fifteen (15) calendar days of the notification of agreement or as

               otherwise agreed to by the Parties.

                       iii.    If the Producing party does not agree to the request, the Parties will

               promptly meet and confer regarding the request and corresponding objection(s),

               and if the Parties are unable to agree as to the production of the requested files in

               native format, the Parties shall submit the matter to the Court for resolution.

       7.      Encrypted Files. To the extent practical, the Producing Party shall take reasonable

efforts to ensure that all encrypted files are decrypted prior to processing and searching, and shall

produce passwords for any password-protected natives files produced to the extent the passwords

are reasonably available.

       8.      Production Media. The Producing Party may produce documents via a secure file

transfer mechanism or on an external hard drive (“Production Media”). All Production Media will

be encrypted prior to production and the Producing Party will provide a decryption key to the

Requesting Party in a communication separate from the production itself.

       9.      Metadata. The Parties agree to undertake reasonable efforts to produce a load file

containing, if available in the normal course and reasonably practical to do so, the metadata fields

below, and to the extent a document is not redacted (separately addressed):




                                                                                                  11
         Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 12 of 20




                                                                 eDocs &
       Field           Data Type            Paper                                        Email
                                                           Email Attachments
ProdBeg             Integer – Text     Starting Bates #   Starting Bates #        Starting Bates #
ProdEnd             Integer – Text     Ending Bates #     Ending Bates #          Ending Bates #
ProdBegAttach       Integer – Text     Starting bates #   Starting bates # of     Starting bates # of
                                       of document        document family         document family
                                       family
ProdEndAttach       Integer – Text     Ending bates #     Ending bates # of       Ending bates # of
                                       of document        document family         document family
                                       family
AttachmentCount     Integer – Text                        In case where           In case where
                                                          document contains       document contains
                                                          attachment/s, the       attachment/s, the
                                                          number of               number of
                                                          attachments included    attachments included
                                                          within the document     within the document
Custodian           Text               Name of person     Name of person the      Name of person the
                                       the document       document was            document was
                                       was collected      collected from          collected from
                                       from
All Custodians      Text               Name of            Name of persons         Name of persons
                                       persons from       from whom de-           from whom de-
                                       whom de-           duplicated document     duplicated document
                                       duplicated         was collected and de-   was collected and
                                       document was       duplicated pursuant     de-duplicated
                                       collected and      to terms herein         pursuant to terms
                                       de-duplicated                              herein
                                       pursuant to
                                       terms herein
From                Text – paragraph                                              Sender of message
To                  Text – paragraph                                              Recipients of
                    Separate entries                                              message
                    with “;”
CC                  Text – paragraph                                              Copied recipients
                    Separate entries
                    with “;”
BCC                 Text – paragraph                                              Blind copied
                    Separate entries                                              recipients
                    with “;”
Subject             Text – paragraph                                              Subject of message
Date/Time_Sent      Date                                                          Date and Time
                    (mm/dd/yyyy                                                   message sent
                    hh:mm:ss)                                                     All time fields
                                                                                  should be processed
                                                                                  in “Coordinated
                                                                                  Universal Time”

                                                                                              12
          Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 13 of 20




                                                              eDocs &
         Field          Data Type            Paper                                       Email
                                                          Email Attachments
                                                                                  (UTC Time Zone) if
                                                                                  feasible
Date/Time_Rcvd       Date                                                         Date and Time
                     (mm/dd/yyyy                                                  message received
                     hh:mm:ss)
FileName             Text – paragraph                     Name of original file   Name of original file
                                                          including extension     including extension
FileExtension        Text                                 Extension of original   Extension of original
                                                          file                    file
Date/Time_Created    Date/Time                            Date and time file
                     (mm/dd/yyyy                          was created
                     hh:mm:ss)
Date/Time_Modified   Date/Time                            Last modified date
                     (mm/dd/yyyy                          and time
                     hh:mm:ss)
Sort_Date/Time       Date/Time                            Date and time taken
                     (mm/dd/yyyy                          from (Email)
                     hh:mm:ss)                            Date/Time_Sent,
                                                          (Email)
                                                          Date/Time_Rcvd, or
                                                          (EDocs)
                                                          Date/Time_Modified,
                                                          repeated for parent
                                                          document and all
                                                          children items to
                                                          allow for date sorting.
Title                Text – paragraph                     Title from document
                                                          metadata
Author               Text – paragraph                     Document author
                                                          from metadata
Confidentiality      Text               Any               Any confidentiality     Any confidentiality
                                        confidentiality   designation asserted    designation asserted
                                        designation       on the document         on the document
                                        asserted on the
                                        document
Hash                 Text                                 MD5 or SHA-1 Hash       MD5 or SHA-1
                                                          Value of document       Hash Value of
                                                                                  document
OriginalFilePath     Text                                 File path of the native File path of the
                                                          document as it          native document as
                                                          existed in its original it existed in its
                                                          environment.            original
                                                                                  environment.
NativeLink           Text – paragraph                     Path including          Path including

                                                                                             13
           Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 14 of 20




                                                                         eDocs &
       Field                Data Type              Paper                                         Email
                                                                  Email Attachments
                                                                 filename to the          filename to the
                                                                 associated native file   associated native file
                                                                 if produced (Relative    if produced
                                                                 Path)                    (Relative Path)
TextLink                 Text – paragraph    Path including      Path including           Path including
                                             filename to the     filename to the          filename to the
                                             associated          associated searchable    associated
                                             searchable text     text file (Relative      searchable text file
                                             file (Relative      Path)                    (Relative Path)
                                             Path)
Redaction                hasredaction(onD                        States whether a         States whether a
                         ocument);                               document or              document or
                         hasredaction(onM                        metadata of a            metadata of a
                         etadata)                                document has been        document has been
                                                                 redacted                 redacted
Message ID               Text                                                             MS Outlook
                                                                                          Message ID or
                                                                                          similar number in
                                                                                          other message
                                                                                          systems
Importance                                                                                For Outlook emails,
                                                                                          "High," "Low," or
                                                                                          "Normal."




                    a.      No Party has an obligation to create or manually code metadata fields that

             do not exist as part of the original metadata of the electronic document except for:

             BegBates; EndBates; BegAttach; EndAttach; Confidentiality; and Custodian. Custodians

             should be identified using the convention “Last Name, First Name.”

                    b.      The Parties may rely on the metadata automatically generated by the

             processing of the ESI, and no Party has an independent obligation to review the metadata

             of individual files to ensure the metadata’s accuracy.

                    c.      The Producing Party may redact from any TIFF image, metadata field, or

             native file material that is protected from disclosure by applicable privilege or immunity

                                                                                                      14
    Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 15 of 20




        or that is required by applicable law or regulation or as permitted by the Discovery

        Confidentiality Order governing these Actions. Redactions must be limited to only

        language or information within document deemed protected. The Producing Party shall

        identify redactions clearly on the face of any TIFF image, either with "Redacted" or the

        redaction reason on the face of the document.

                d.      If a document that otherwise would be produced in native format requires

        redaction, such document may be produced in TIFF format with an OCR text file in

        accordance with this Protocol. The native file version of redacted documents need not be

        produced unless the Parties agree otherwise. For avoidance of doubt, the parties may

        provide native redactions of excel files or other files produced in native format should they

        elect to do so. The included TIFF file should note that that the file has been redacted.

        10.     Load Files. The following load files may be combined to address all content

provided within a single production (i.e., all documents produced on a single piece of media or

through a single file transfer):

                a.      Image Cross-Reference Load File. Provide a comma-delimited image load

        file that contains document boundary reference data, page counts, and media volume

        information.

                b.      Text Cross-Reference Load File. For all TXT files created in accordance

        with Paragraph IV.2 above, provide a comma-delimited load file with each document’s

        beginning bates number along with the full path to the associated extracted text/OCR text

        file.

                c.      Native Cross-Reference Load File. For all native files, provide a comma-

        delimited load file with each document’s bates number along with the full path to the


                                                                                                   15
     Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 16 of 20




       produced native file.

               d.      Structured ESI Cross-Reference Load File. For all reports produced under

       Paragraph IV.3 above, provide a comma-delimited load file with each document’s bates

       number along with the full path to the produced report.

V.     OTHER ISSUES

      1.       Costs. The cost of preserving, collecting and producing documents shall be borne

by the Producing Party. In the event, however, that a Requesting Party requests ESI, documents,

or information that would result in the production of cumulative or repetitive discovery that

otherwise imposes an undue burden or expense upon a Producing Party, the Producing Party may

object. The Parties shall work to resolve any such objection. In the event the Parties are unable to

resolve such an objection, and upon substantiation of that objection in writing by the Producing

Party, the Producing Party may move the Court for an order shifting the cost of producing such

discovery to the Requesting Party.

       2.      English Language. To the extent an English translation exists for a document in

the ordinary course of business or in the custodian’s files, both the non-English version and the

English version shall be produced. If no English version of the document is available, the

Producing Party does not have an obligation to produce an English translation.

      3.       Producing Party’s Right to Review Own Documents. Nothing contained herein

limits a Producing Party’s right to conduct a review of documents, ESI or information (including

metadata) for relevance, responsiveness and/or segregation of privileged and/or protected

information before production.

      4.       Non-Waiver: Nothing in contained herein shall constitute a waiver of any objection

to any discovery request, including objections based on burden or overbreadth.


                                                                                                 16
   Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 17 of 20




IT IS SO ORDERED.


Dated: _______________                       ______________________________




                                                                          17
   Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 18 of 20




Dated: September 3, 2021          Respectfully submitted with the
White Plains, New York            consent of all parties,



                                  Rachel J. Adcox (pro hac vice)
                                  Jeny M. Maier
                                  Melanie M. Kiser (pro hac vice)
                                  AXINN, VELTROP & HARKRIDER LLP
                                  1901 L Street N.W.
                                  Washington, D.C. 20036
                                  Telephone: (202) 721-5406
                                  Facsimile: (202) 912-4701
                                  radcox@axinn.com
                                  jmaier@axinn.com
                                  mkiser@axinn.com




                                  Denise L. Plunkett
                                  AXINN, VELTROP & HARKRIDER LLP
                                  114 W 47th Street, 22nd Floor
                                  New York, NY 10036
                                  Telephone: (212) 728-2231
                                  Facsimile: (212) 728-2201
                                  dplunkett@axinn.com

                                  Counsel for Defendant Alliance for Safe
                                  Online Pharmacies

                                  /s/ Erik T. Koons
                                  Erik T. Koons (pro hac vice)
                                  Jana I. Seidl (pro hac vice)
                                  Timothy P. Singer (pro hac vice)
                                  Baker Botts L.L.P.
                                  700 K St. NW
                                  Washington, DC 20001
                                  Telephone: (202) 639-7973
                                  Facsimile: (202) 585-1086
                                  erik.koons@bakerbotts.com
                                  jana.seidl@bakerbotts.com
                                  timothy.singer@bakerbotts.com

                                  Brian E. Casey

                                                                          18
Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 19 of 20




                               Barnes & Thornburg LLP
                               700 1st Source Bank Center
                               100 N. Michigan
                               South Bend, IN 46601
                               Telephone: (574) 237-1285
                               brian.casey@btlaw.com

                               Paul T. Olszowka
                               Barnes & Thornburg LLP
                               One North Wacker Drive
                               Chicago, IL 60606
                               Telephone: (312) 214-5612
                               Facsimile: (312) 759-5646
                               paul.olszowka@btlaw.com

                               Counsel for Defendant National Association of
                               Boards of Pharmacy

                              /s/ Leslie E. John
                              Leslie E. John (pro hac vice)
                              Elizabeth P. Weissert (pro hac vice)
                              BALLARD SPAHR LLP
                              1735 Market Street, 51st Floor
                              Philadelphia, PA 19103
                              Phone: 215-665-8500
                              john@ballardspahr.com
                              weisserte@ballardspahr.com

                               Jay N. Fastow
                               Justin W. Lamson
                               BALLARD SPAHR LLP
                               1675 Broadway, 19th Fl.
                               New York, New York 10019
                               FastowJ@ballardspahr.com
                               LamsonJW@ballarspahr.com

                               Counsel for Defendant Partnership for Safe
                               Medicines

                               /s/ Barry Werbin
                               Barry Werbin
                               Nicholas G. Veliky
                               HERRICK, FEINSTEIN, LLP
                               2 Park Avenue

                                                                         19
Case 7:19-cv-07577-KMK-PED Document 182 Filed 09/03/21 Page 20 of 20




                               New York, New York 10016
                               Tel.: 212.592.1418
                               bwerbin@herrick.com
                               nveliky@herrick.com

                               Attorneys for Center       for     Safe   Internet
                               Pharmacies Ltd.

                               /s/ Aaron Gott
                               Aaron Gott (pro hac vice)
                               BONA LAW PC
                               4275 Executive Square, Suite 200
                               La Jolla, CA 92037
                               (858) 964-4589
                               aaron.gott@bonalawpc.com

                               /s/ James Lerner
                               BONA LAW PC
                               1330 Avenue of the Americas, Suite 23A
                               New York, NY 10019
                               (212) 634-6861
                               james.lerner@bonalawpc.com

                               Counsel for Plaintiff PharmacyChecker.com




                                                                              20
